Citation Nr: 1629094	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-09 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating for a right shoulder disability in excess of 10 percent prior to October 20, 2015 and a disability rating in excess of 30 percent thereafter.

2.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 2009.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah made in October 2009 and December 2010. 
 
The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in March 2011.  A transcript of the proceedings is associated with the claims file.  

The Veteran's claim for an increased rating for a right shoulder disability was previously before the Board in August 2011 and in May 2014, but it was remanded for further development.  The Board finds that the RO substantially complied with the Board's previous remand instructions, and that no remand is necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, a remand of both issues on appeal is necessary in order to associate records from the Social Security Administration (SSA) with the claims filed.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's April 2013 VA Form 9 indicated that the he was in receipt of SSA benefits due to his claimed disabilities.  No SSA treatment records were associated with the decision.  Additionally, no records have been requested or received from the SSA.  As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any decisions made by the SSA and the medical records used to make those decisions.

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




